DLD-169                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-1272
                                     ___________

                                GILBERT ROBINSON,
                                     Appellant

                                           v.

                              Warden T. R. SNIEZEK
                      ____________________________________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-10-cv-00680)
                   District Judge: Honorable Christopher C. Conner
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 21, 2011

                 Before: BARRY, FISHER and ROTH, Circuit Judges.

                                 (Filed: June 9, 2011 )
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Gilbert Robinson, a federal prisoner proceeding pro se, appeals from the District

Court’s order denying his motion under Federal Rule of Civil Procedure 60(b). For the

reasons that follow, we will summarily affirm.
       In 2003, state police troopers pulled over the car in which Robinson was a

passenger. The driver consented to a search of the vehicle, and the officers uncovered

drugs, weapons, and other incriminating evidence. A further investigation led to the

discovery of additional drugs and paraphernalia in two hotel rooms Robinson was

occupying. Robinson was thereafter indicted for distribution of a controlled substance

and conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)

and 846.

       Robinson moved to suppress the evidence found as a result of the vehicle search,

but the trial court denied the motion for lack of standing. He ultimately pleaded guilty

and received a sentence of 292 months’ imprisonment. This Court affirmed his sentence.

United States v. Robinson, 186 F. App’x 240 (3d Cir. 2006). In 2007, Robinson filed an

unsuccessful motion to vacate his sentence under 28 U.S.C. § 2255, in which he

challenged the voluntariness of his guilty plea, the denial of his motion to withdraw his

guilty plea, and the effectiveness of his counsel. We denied his request for a certificate of

appealability. United States v. Robinson, C.A. No. 09-2452 (order entered Feb. 2, 2010).

       In March 2010, Robinson filed in the District Court a petition under 28 U.S.C.

§ 2241, claiming that the state police troopers violated his equal protection rights because

the vehicle search was allegedly based on his race. The District Court dismissed the

petition and we summarily affirmed. See Robinson v. Sniezek, 401 F. App’x 645 (3d

Cir. 2010). Robinson then filed a motion under Federal Rule of Civil Procedure 60(b).

The District Court denied the motion, and Robinson timely appealed.

                                             2
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we may summarily affirm

if Robinson does not raise a substantial question on appeal. See 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.6. In his Rule 60(b) motion, Robinson argued that the Government took

inconsistent positions concerning his standing to challenge the vehicle search. In

Robinson’s view, the Government ultimately admitted that he had standing to challenge

the search, and its failure to admit that fact earlier rendered his post-conviction

proceedings unfair. The District Court denied the motion, reasoning that Robinson’s

argument lacked merit1 and that, even if the Government had taken inconsistent positions,

the Government’s arguments concerning his standing to challenge the search did not bear

on the disposition of Robinson’s § 2255 motion or his § 2241 petition. We agree.

       Accordingly, we will affirm the District Court’s order.




       1
         The District Court correctly noted that the Government did not take inconsistent
positions with regard to Robinson’s standing to challenge the search. Rather, the
Government consistently argued that Robinson lacked standing to challenge the vehicle
search because the driver consented to the search, but noted that Robinson did have
standing to challenge the validity of the traffic stop. See D. Ct. Doc. No. 7, 6-8.


                                              3